              Case
                                 -------------
              Case 1:20-cv-06575-CM
                   1:20-cv-06575-CM Document
                                    Document 16
                                             19 Filed
                                                Filed 09/29/20
                                                      10/05/20 Pa
                                                               Page
                                                                  e 11 of
                                                                       of 55

                                                                                                                       USDCSDNY
                                                                                                                       DOCUMENT

                                   HT F                                                                                ELECTRONICALLY Fi LF I ;
                                                                                                                       DOC#:
                                                                                                                       DATE FILED: • '}(?j
                                                                                                                                                 ~          -- 1j
                                                                                                                                                                  ,   !

                                                                                                                           .                 -- -- #Jl.° l.
                                                                                                                                                     - - - ·-_)
                              H U TER TAUBMAN FISCHER
                                     , ;i \\'   n IJH-.   v,','l'illtN( ,1 " 1' . 1 '<            .\\J M ll

MARK DAVI D HUNTER, ESQUIRE                                                                                                    E-MAIL : MHUNTER@HTF LAWVERS.COM
{ADMITTED NY, DC, AND FL)




Via CM/ECF

Honorable Judge Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street, Room 24A
New York, New York 10007

Re:        US. Securities and Exchange Commission v. Cecilia Millan, et al.
           Case No. 1:20-cv-06575-CM

Dear Hon. Judge McMahon:                                               ,.,   ii 11,.,;;.l   t.   1- _ ,   ...__.,L."


       Pursuant to the Individual Practices and Procedures Chief Judge Colleen McMahon
V(H) and the Clerk's "Text Only Orders," Defendants Cecilia Millan ("Ms. Millan") and
Margarita Cabrera ( "Ms. Cabrera") respectfully request that this Court issue a stay of this
proceeding pending the resolution of an active parallel criminal matter, United States of
American v. Cecilia Millan, et al. (the "Criminal Matter"). See l :20-cr-00398-GBD. In
connection with such request, Ms. Millan and Ms. Cabrera respectfully state as follows :

                                                          Background

         On approximately August 18, 2020, Plaintiff Securities and Exchange Commission
("Plaintiff' or the "SEC") filed its Complaint (Docket Entry ("D.E.") 4 in this matter. On that
same day, the United States, through the United States Attorney's Office for the Southern
District of New York, unsealed its indictment against Ms. Millan in the Criminal Matter. Both
this matter and the Criminal Matter address the same activities, wherein Ms. Millan allegedly
solicited and raised funds from investors in AirBit Club ("AirBit"), a multi-level marketing
program. The resulting civil and criminal charges in both matters arise from those alleged
activities.

       Neither Ms. Millan nor Ms. Cabrera is still soliciting and raising funds from AirBit
investors. Ms. Millan ceased such activities on approximately August 18, 2020, after her arrest
in connection with the Criminal Matter. Ms. Cabrera ceased such activities on approximately
August 18, 2020, when federal agents executed a Search and Seizure Warrant at her primary
residence.


                                     www.htflawyers.com I info@htflawyers.com
      2 Alhambra Plaza , Suite 650 • Coral Gables, FL 33134 I Office: (305) 629-1180 I Fax: (305) 629-8099
            Case 1:20-cv-06575-CM
            Case                    -------------
                 1:20-cv-06575-CM Document
                                  Document 16
                                           19 Filed
                                              Filed 09/29/20
                                                    10/05/20 Page
                                                             Page 22 of
                                                                     of 55


                                                                                    Hon. Judge Colleen McMahon
                                                                                              September 29, 2020
                                                                                                      Page 2 of 5


       This Court Should Stay This Proceeding as to Both Ms. Millan and Ms. Cabrera
              Pending the Resolution of Ms. Millan's Parallel Criminal Matter

        "[T]he power to stay proceedings is incidental to the power inherent in every court to
control the disposition of the causes on its docket with economy of time and effort for itself, for
counsel, and for litigants." Louis Vuitton Malletier SA . v. LY USA , Inc., 676 F.3d 83, 96 (2d Cir.
2012) (quoting Landis v. N. Am. Co., 299 U.S. 248,254 (1936). Utilizing that inherent power,
courts "have deferred civil proceedings pending the completion of parallel criminal prosecutions
when the interests of justice seemed to require such action, sometimes at the request of the
prosecution, sometimes at the request of the defense ." United States v. Kordel, 397 U.S. 1, 12
n.27 (1970). While not compelled to do so, a court may exercise "its discretion to stay civil
proceedings, postpone civil discovery, or impose protective orders and conditions . .. " SEC v.
Dresser Indus., Inc., 628 F.2d 1368, 1375 (D.C. Cir. 1980).

         In determining whether to stay a parallel civil proceeding, courts often consider:

         1) the extent to which the issues in the criminal case overlap with those presented
         in the civil case; 2) the status of the case, including whether the defendants have
         been indicted; 3) the private interests of the plaintiffs in proceeding expeditiously
         weighed against the prejudice to plaintiffs caused by the delay; 4) the private
         interests of and burden on the defendants; 5) the interests of the courts; and 6) the
         public interest.

Louis Vuitton , 676 F.3d at 99. None of these factors are dispositive.

A.       Overlap of the Issues

        The first factor for this Court to consider is the overlap of the issues in the criminal and
civil cases. See In re 650 Fifth Ave. , No. 08-cv-10394, 2011 WL 3586169, at *3 (S.D.N.Y. Aug.
12, 2011) (The most important factor at the threshold is the degree to which the civil issues
overlap with the criminal issues."). Where there is overlap, there is greater concern about self-
incrimination. See Dresser Indus., Inc. , 628 F.2d at 1375. By contrast, if"there is no overlap,
there would be no danger of self-incrimination and accordingly no need for a stay." Trustees of
Plumbers & Pipefitters Nat. Pension Fund v. Transworld Mech., Inc., 886 F. Supp. 1134, 1139
(S.D.N.Y. 1995).

        In this matter, the underlying conduct at issue is essentially the same. Although Plaintiff
in this matter has charged Ms. Millan (as well as Ms. Cabrera) with acting as an unlicensed
broker-dealer in violation of Section l 5(a) of the Securities Exchange Act of 1934, while the
United States has charged Ms. Millan with Wire Fraud Conspiracy and Conspiracy to Commit
Money Laundering in the Criminal Matter, all such allegations and charges surround Ms.
Millan's conduct while allegedly soliciting and raising funds from AirBit investors.
Accordingly, fact discovery in this matter would naturally cause Ms. Millan to be in a position to

                                      www. htflawyers.com I info@htflawyers.com
     2 Alhambra Plaza , Suite 650 - Coral Gables , FL 33 134   I   Office: (305) 629·1180   I   Fax: (305) 629·8099
            Case 1:20-cv-06575-CM
            Case
                                  -----------·-
                 1:20-cv-06575-CM Document
                                  Document 16
                                           19 Filed
                                              Filed 09/29/20
                                                    10/05/20 Page
                                                             Page 33 of
                                                                     of 55


                                                                                   Hon . Judge Colleen McMahon
                                                                                              September 29, 2020
                                                                                                      Page 3 of 5

potentially self-incriminate. The substantial similarity and overlap of the subject matter in the
two proceedings strongly weigh in favor of granting a stay.

B.       The Status of the Case

         The second factor to be considered is the status of the parallel criminal proceeding. The
strongest argument for granting a stay is where a party is under criminal indictment. See Louis
Vuitton, 676 F.3d at 10 I (recognizing that indictment in parallel criminal proceeding "supported
the entry of a stay"); Trustees of Plumbers, 886 F. Supp. at 1139 ("A stay of a civil case is most
appropriate where a party of the civil case has already been indicted for the same conduct.");
Volmar Distributors, Inc. v. New York Post Co., 152 F.R.D. 36, 39 (S.D.N.Y. 1993) ("The
strongest case for granting a stay is where a party under criminal indictment is required to defend
a civil proceeding involving the same subject matter." (citations omitted)). Conversely, in a
matter where "no indictment has been returned and no known investigation is underway, the case
for a stay of discovery ... is ' far weaker."' Milton Pollack, Parallel Civil and Criminal
Proceedings, 129 F.R.D. 201 , 204 (1990) (quoting Dresser Indus., Inc. , 628 F.2d at 1376).

        As noted herein, Ms. Millan has been indicted. Accordingly, this factor weighs in favor
of a stay of this proceeding pending the resolution of the Criminal Matter. See Harris v. Nassau
Cnty., No. 13-cv-4728, 2014 WL 3491286, at *3 (E.D.N.Y. July 11, 2014) ("The weight of
authority in [the Second] Circuit indicates that courts will stay a civil proceeding when the
criminal investigation has ripened into an indictment.") (internal quotation marks and citation
omitted)).

C.       Plaintiffs Interests Balanced Against Defendants ' Interests

         The third and fourth factors look to the private interests of the plaintiff in proceeding
expeditiously weighed against the prejudice to plaintiff caused by the delay, and balancing those
interests against defendants' interests and burdens. Although Plaintiff will likely express interest
in proceeding in this matter without a stay, those interests do not outweigh Ms. Millan's interest
in avoiding the dilemma of being forced to either waive her Fifth Amendment rights or risk the
finding of an adverse inference in this matter. See Trustees of Plumbers, 886 F. Supp. at 1140;
SEC v. Cymaticolor Corp., 106 F.R.D. 545 , 549-50 (S .D.N.Y. 1985) (a defendant in an
SEC/DOJ parallel proceeding who invokes her Fifth Amendment privilege against self-
incrimination to cease pre-trial discovery may be prevented from presenting evidence at the time
of trial, even if the SEC independently receives evidence comparable to that which defendant
refused to provide); see also SEC v. Treadway, No. 04-cv-3464, 2005 WL 713826, at *2-*3
(S.D.N.Y. March 30, 2005). Ms. Millan's interests in avoiding such dilemma clearly outweigh
any interest Plaintiff might articulate. See SEC v. Google, No. 3:95-cv-420, 1997 U.S. Dist.
LEXIS 20878 (D. Conn. Apr. 30, 1997) (noting the SEC's various interests while holding
preservation of defendant's privilege against self-incrimination a more important consideration
than any inconvenience experienced by the SEC). Accordingly, these factors weigh in favor of a
stay of this proceeding pending the resolution of the Criminal Matter.


                                     www. htflawyers .com I info@htflawyers .com
     2 Alhambra Plaza , Suite 650 - Coral Gables, FL 33134 I Office: (305) 629· 1180 I Fax: (305) 629·8099
            Case 1:20-cv-06575-CM
            Case
                                  --------------
                 1:20-cv-06575-CM Document
                                  Document 16
                                           19 Filed
                                              Filed 09/29/20
                                                    10/05/20 Page
                                                             Page 44 of
                                                                     of 55


                                                                                 Hon. Judge Colleen McMahon
                                                                                           September 29, 2020
                                                                                                   Page 4 of 5

D.       Court's Interests

        The fifth factor to consider is the interest of the court. In evaluating this factor, courts
often look to the "convenience of the court in the management of its cases" as well as the
"efficient use of judicial resources." Sterling Nat. Bankv. A-I Hotels Int'!, Inc., 175 F. Supp. 2d
573, 576 (S.D.N.Y. 2001) (internal quotation marks and citations omitted); see also Fendi Adele
S.R.L. v. Ashley Reed Trading, Inc., No. 06-cv-243, 2006 WL 2585612, at *2 (S.D.N.Y. Sept. 8,
2006).

        This Court is "likely to benefit to some extent from the [Criminal Matter] no matter its
outcome." See SEC v. One or More Unknown Purchasers ofSec. of Glob. Indus. , Ltd., No. 11-
cv-6500, 2012 WL 5505738, at *3 (S.D.N.Y. Nov. 9, 2012). For example, a stay of this matter
while the Criminal Matter proceeds to its conclusion would avoid a duplication and waste of
judicial time and resources. See, e.g., SEC v. Gordon, No. 09-cv-61, 2009 WL 2252119, at *5
(N.D. Okla. July 28, 2009) (staying civil action while parallel criminal case goes forward "would
avoid a duplication of efforts and a waste of judicial time and resources."); see also Javier H v.
Garcia-Botello, 218 F.R.D 72, 75 (W.D.N.Y. 2003) ("By proceeding first with the criminal
prosecution, the Court makes efficient use of judicial time and resources by insuring that
common issues of fact will be resolved and subsequent civil discovery will proceed unobstructed
by concerns regarding self-incrimination."); see also SEC v. Alexander, No. 10-cv-4535, 2010
WL 5388000, at *5 (N.D.C.A. Dec. 22, 2010) (noting that, at an early stage of the case, "a stay
may prove the more efficient course."). Further, should the Criminal Matter be resolved,
prospects for settlement in this matter may increase due to the difference in the standard of proof
in the Criminal Matter and/or the resulting collateral estoppel or res judicata effect on all or some
of the overlapping issues.

        Staying this matter as to Ms. Millan is an appropriate method to preserve judicial time
and resources. Moreover, although Ms. Cabrera is not a defendant in the Criminal Matter,
staying this proceeding as to her as well will further preserve judicial time and resources by
removing the possibility of this matter proceeding on two separate discovery schedules. See
Parker v. Dawson , Nos. 06-cv-6191, 06-cv-6627, 07-cv-1268, 2007 WL 2462677, at *7
(E.D.N.Y. Aug. 27, 2007) (staying civil action against defendants not charged in parallel
criminal action to avoid having to first conduct discovery without criminally charged defendants
and then, upon resolution of the parallel criminal matter, conduct further discovery related to
such criminally-charged defendants); see also Trustees of Plumbers, 886 F. Supp. at 1139
(staying action in its entirety where parallel criminal case was pending only against certain
defendants in order to "avoid duplication of discovery efforts."). Granting a stay against the case
proceeding against both Ms. Millan and Ms. Cabrera pending the resolution of the Criminal
Matter will preserve judicial time and resources in the most efficient manner possible.
Accordingly, this factor weighs in favor of a stay of this proceeding pending the resolution of the
Criminal Matter. See Volmar, 152 F.R.D. at 42 (granting complete stay of civil proceedings
pending outcome of parallel criminal prosecution in part to "avoid duplication of effort and
unnecessary litigation costs").


                                     www.htflawyers .com I info@htflawyers.com
     2 Alhambra Plaza , Suite 650 - Coral Gables , FL 33134 I Office: (305) 629-1180 I Fax: (305) 629-8099
             Case            ------------
             Case 1:20-cv-06575-CM
                  1:20-cv-06575-CM Document
                                   Document 16
                                            19 Filed
                                               Filed 09/29/20
                                                     10/05/20 Page
                                                              Page 55 of
                                                                      of 55


                                                                                   Hon . Judge Colleen McMahon
                                                                                              September 29, 2020
                                                                                                      Page 5 of 5

E.        Public Interest

        The final factor to consider is the public interest. Although there is a strong public
interest in proceeding with a parallel SEC civil case, some courts have reasoned that the criminal
case is of primary importance to the public such that "the public's strongest interest is in
ensuring the integrity of the criminal proceeding." See Alexander, 2010 WL 5388000, at *6
("the Court does not believe that a stay will undermine the public's confidence in the SEC or the
integrity of the securities markets ... it is the public 's interest in fair criminal proceedings that
takes precedence."); see also Parker v. Dawson, No. 06-cv-6191 , 06-cv-6627, 07-cv-1268, 2007
WL 2462677, at *7 (E.D.N.Y. Aug. 27, 2007) (granting motion to stay parallel civil action while
noting that the public interest is served by allowing the parallel criminal prosecution to proceed
and to "possibly provide some benefit to the prompt resolution of the civil actions."). Staying
this matter pending the resolution of the Criminal Matter will serve the public interest by
ensuring that the Criminal Matter proceeds fairly against Ms. Millan by not forcing her to either
effectively waive her Fifth Amendment protection in the Criminal Matter or face an adverse
inference herein that undermines her ability to defend this matter. The requested stay ensures the
integrity of the criminal proceeding such that this factor weighs in favor of a stay of this
proceeding pending the resolution of the Criminal Matter.

                                                  Conclusion

        The factors outlined by the Second Circuit overwhelmingly favor a stay in these
circumstances. The substantial overlap between this matter and the Criminal Matter, the post-
indictment status of the Criminal Matter, the balance of Plaintiffs interests versus Defendants'
interests, this Court's interest in the efficient resolution of the two proceedings, and the strong
public interest served all weigh in favor of a stay of this matter. Accordingly, Ms. Millan and
Ms. Cabrera respectfully request that this Court issue a complete stay in this matter pending the
resolution of the Criminal Matter, and further order the parties in this matter to jointly provide a
status update to this Court within two weeks of the conclusion of the Criminal Matter.

                                                             Sincerely,




                                                             Mark David Hunter

cc:       All counsel of record (Via CM/ECF)




                                       www.htflawyers .com I info@htflawyers.com
      2 Alhambra Plaza , Suite 650 - Coral Gables , FL 33134 I Office: (305) 629 -1180 I Fax: (305) 629-8099
